Citation Nr: 0433373	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  99-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound (GSW) of the left wrist, involving Muscle 
Group VII.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from July 1943 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  At that time, the RO reviewed 
the veteran's previously assigned separate 10 percent ratings 
under Diagnostic Codes 5209 (for muscle injury) and 5215 (for 
limitation of motion) and awarded a single 30 percent 
evaluation under Diagnostic Code 5307 (Muscle Group VII).  
See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5215, 5307, 
5309 (2004). 

In a June 2000 decision, the Board declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a back disorder, 
and granted increased ratings, to 30 percent, for cold injury 
residuals to the right and left lower extremities.  An August 
2001 RO rating decision implemented the Board's action as to 
the veteran's claim regarding his cold injury to both lower 
extremities.  Then, in an August 2001 written statement, the 
veteran stated that he respectfully disagreed with the rating 
awarded for his cold injuries.  In an August 2001 letter, the 
RO advised the veteran that the time period for filing a 
notice of appeal with the U.S. Court of Veterans Appeals had 
passed, and his statement would be accepted as a new claim 
for increased ratings for cold injury of his lower 
extremities.  However, it is unclear whether the RO has yet 
adjudicated this new increased rating claim and the matter 
is, thus, referred to the RO for appropriate consideration.  

Also in June 2000, the Board remanded the veteran's claim for 
an increased rating for his left wrist disability to the RO 
for further evidentiary development.  In an August 2002 
decision, the Board denied the veteran's claim for an 
increased rating for the residuals of a GSW to the left 
wrist.  

The veteran appealed the Board's August 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the 
appellant and the VA General Counsel, averring that remand 
was required so that the Board could provide further reasons 
and bases for its decision regarding (a) why a higher rating 
was unwarranted in light of service medical records referring 
to a compound comminuted fracture of the left wrist; (b) why 
DeLuca v. Brown, 8 Vet. App. 202 (1995) was inapplicable to 
the appellant's claim; (c) why a separate rating under 
Diagnostic Code 5309 (regarding Muscle Group IX) would 
involve pyramiding; and (d) the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of October 2003, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the joint motion.  As set forth in detail 
below, the VCAA substantially amended existing law regarding 
the requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

In view of the Court's remand, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks an increased rating for his service-
connected residuals of a left wrist gunshot wound, involving 
Muscle Group (MG) VII.  The service medical records on file 
indicate that in January 1945 he sustained a perforating 
gunshot wound of the left hand with a compound, comminuted 
fracture of the left hamatum.  When examined for discharge in 
June 1946, there were two wrist scars noted, and the veteran 
reported left wrist stiffness and weakness with limitation of 
motion.  In a June 1946 rating decision, the RO granted 
service connection and separate 10 percent disability 
evaluations under Diagnostic Codes 5309 (involving Muscle 
Group IX) of the left wrist and 5215 (for limitation of wrist 
motion).  

In January 1998, the RO received the veteran's current claim 
for an increased rating.  Upon review of the findings of an 
April 1998 VA examination, in October 1998, the RO awarded a 
single 30 percent evaluation, under Diagnostic Code 5307 
(involving MG VII) for the left wrist disability.  
Essentially, DC 5307 pertains to flexion of the wrist and 
fingers; DC 5308 addresses extension of the wrist, fingers, 
and thumb, and DC 5309 applies to limitation of function of 
the grasping movements of the forearm muscles, supplemented 
by the intrinsic muscles of the hand in delicate manipulative 
movements.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307-5309 
(2004).

Thereafter, pursuant to the Board's June 2000 remand, the 
veteran underwent a comprehensive VA examination in October 
2001.  At that time, it was noted that the veteran entered 
service left-handed but, because of his severe wound, 
retrained himself to do his work as an automobile mechanic 
using his right hand.  He complained of lack of left wrist 
strength, with aching, loss of motion, and weakness.  He 
denied flare-ups, and said he took medication against the 
pain.  The examiner described moderately severe injury that 
primarily involved MG IX.  Given that it has been three years 
since VA last examined the veteran, and in the interest of 
due process and fairness following the remand by the Court, 
the Board believes the veteran should be afforded new VA 
examinations to determine the current severity of his 
service-connected residuals of a GSW to the left wrist. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2002.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
associated with the claims file.


3.	Then, the RO should schedule the veteran for 
VA examination(s) (e.g., orthopedic, 
neurological, and dermatological (scar)) to 
evaluate the current severity of his residuals 
of a gunshot wound to the left wrist, 
involving Muscle Group VII.  A complete 
history of the veteran's left wrist disability 
should be noted.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  If feasible, 
these determinations should be portrayed in 
terms of the degree of additional loss of 
range of motion due to pain on use or during 
flare-ups.  

a.	With regard to orthopedic findings, the 
examiner should provide an opinion as to 
the effect of the veteran's service-
connected residuals of gunshot wound on 
the use of his left wrist and forearm.  
The examiner is requested to identify the 
extent of muscle damage, if any, to the 
veteran's left hand and wrist due to the 
service-connected GSW, the specific 
muscle groups involved, and which muscle 
group is the most disabled.  The examiner 
should report the ranges of motion of the 
left wrist and forearm.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability, 
or incoordination, and determine the 
level of associated functional loss in 
light of 38 C.F.R. § 4.40 (2004), as set 
forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

b.	With regard to neurological findings, the 
examiner should determine the extent of 
any nerve damage associated with the GSW, 
if any, and identify the affected nerves 
and any residual symptomatology, 
including any damage of the left ulnar 
and median nerve secondary to gunshot 
wound of the left wrist, and the effect 
on the use of the fingers of the left 
wrist, if any.

c.	With regard to the skin, the examiner 
should provide clinical findings 
regarding the scars on the veteran's left 
wrist due to the gunshot wound and 
determine the effect, if any, of the 
scars on the use of his left wrist and, 
if appropriate, on his left forearm.  

d.	The examiner(s) should address the 
findings noted in the October 2001 VA 
examination report, and comment as to 
whether the veteran's left wrist 
disability has worsened since he was last 
examined in October 2001.

e.	A complete rationale should be given for 
all opinions and conclusions expressed.  
The veteran's claims file must be made 
available to the examiner(s) in 
conjunction with examination.

4.	Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to a rating in 
excess of 30 percent for residuals of a 
gunshot wound to the left wrist, involving 
Muscle Group VII.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2002 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


